Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
 
Claims 1-20 are pending.
Claims 1-20 are rejected.

Information Disclosure Statement
	The information disclosure statement(s) (IDS) submitted on 11/9/2018, 10/2/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
 

	Claims 1-8, 9-16 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claims 1-2, 9-10 and 17-18 recite the limitation “a response to the specific request”.  There is insufficient antecedent basis for “the specific request” in the claims 1-2, 9-10 and 17-18.



Claim Rejections - 35 USC § 103

 
		The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
		(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
		The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.            Determining the scope and contents of the prior art.
2.            Ascertaining the differences between the prior art and the claims at issue.
3.            Resolving the level of ordinary skill in the pertinent art.
4.            Considering objective evidence present in the application indicating obviousness or nonobviousness.
 

 
Claims 1-5, 9-13 and 17-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 20130332935 by VARMA in view of US 20080183861 by Beverly and further in view of US 20130007216 by FRIES. 
As per claim 1, VARMA discloses a method of distributed processing of network device tasks, the method comprising: receiving, by a virtual machine manager executing at a computing system and from a virtual machine agent executing at a network device, (VARMA; ¶21, ¶44- the analytic router 10 receives a request where the estimator 20 to determine the expected quality of service for processing a subsequent analysis request), a request for a computational resource of the computing system (VARMA; ¶24- processing an analysis request includes the step 202 of receiving an analysis request to analyze selected data corresponding to one or more monitored assets, determining one or more computing resource allocation plans for processing the analysis request), 
(VARMA; ¶19- The analysis module 28 processing the analysis request on the selected data to create the desired analysis result. Allocating computing resources includes scheduling or queuing the analysis request for later processing once a given hardware or software resource becomes available, ¶36- The computing resource allocation plan is an identification of a collection of hardware resources and software resources among the available computing resources that are capable of performing the requested analysis).

VARMA however does not expressly disclose responsive to determining that the computing system has at least one available computational resource: sending, by the virtual machine manager and to the network device, a response indicating that the computing system has the at least one available computational resource, sending, by the virtual machine manager and to the network device, a response to the specific request, the response including socket connection information for the target virtual machine identified by the virtual machine manager.
	BEVERLY explicitly teaches responsive to determining that the computing system has at least one available computational resource: sending, by the virtual machine manager and to the network device, a response indicating that the computing system has the at least one available computational resource (BEVERLY; ¶19- Each message includes information, such as address information, indicating the location of the computer device 102. Each message also includes port information, indicating the target port of the computer device 102 with which the message is associated).
	sending, by the virtual machine manager and to the network device, a response to the specific request, the response including socket connection information for the target virtual machine identified by the virtual machine manager (BEVERLY; ¶19- Each message also includes port information, indicating the target port of the computer device 102 with which the message is associated where ¶21- Each communication socket of the computer device 102 is associated with socket state information indicating the state of the socket allows a program to manage communication flows).
	It would have been obvious to an artisan of ordinary skills at the time of the Applicant’s invention to combine VARMA’s ideas into BEVERLY’s system in order to improve processing system and method that manages received data and reduces undesirable amount of time, resulting in an undesirable delay such as freezes, stuttering and/or warping while interacting with a central server executing on a networked computer.
The above combination however does not expressly disclose receiving, by the virtual machine manager, a request for a specific computational resource, the request including a version of an operating system executing at the network device and a task the network device is requesting the computing system perform, identifying, by the virtual machine manager and based on the version of the operating system executing at the network device, at least one virtual machine from a plurality of virtual machines 
	FRIES explicitly teaches receiving, by the virtual machine manager, a request for a specific computational resource, the request including a version of an operating system executing at the network device and a task the network device is requesting the computing system perform (FRIES; Fig. 5, ¶26- migration of a target application 280 to a computing cloud which is originally designed for a specific operating system and custom infrastructure. A custom-built load balancer 284 distributes request and web servers handle requests. Fig. 7, ¶29- different sets of migration rules including operating system rules selected for different computing cloud platforms), identifying, by the virtual machine manager and based on the version of the operating system executing at the network device, at least one virtual machine from a plurality of virtual machines executing at the computing system as a target virtual machine, wherein the target virtual machine executes an appropriate version of the operating system of the network device and has available computing resources to perform the task (FRIES; ¶31- A set of operating system configuration rules provided for environments where the target application is built for a specific operating system (after migration, in the form of a VM guest in the cloud). Since some clouds may support only specific operating system versions so the rules might identify an operating system need and actions might involve changing the operating system, upgrading the operating system).


As per claim 2, VARMA as improved by BEVERLY discloses the method of claim 1, further comprising: prior to sending the response to the specific request: receiving, by the virtual machine manager from the virtual machine, a message that includes an indication that the virtual machine came online, configuration information of the virtual machine, and capabilities of the virtual machine (BEVERLY; ¶19- Each message includes information, such as address information, indicating the location of the computer device 102. Each message also includes port information, indicating the target port of the computer device 102 with which the message is associated).
	storing, by the virtual machine manager and in a data repository, the configuration information of the virtual machine and the capabilities of the virtual machine (FRIES; ¶23- VM roles are instantiated according to tenant defined configurations (e.g., resources, guest operating system). Operating system and VM updates are managed by the cloud).
	wherein identifying the virtual machine comprises: determining, based on the configuration information of the virtual machine and the capabilities of the virtual machine stored by the virtual machine manager, whether the virtual machine has a same version of the operating system and is capable of performing the task (FRIES; Fig. 5, ¶26- migration of a target application 280 to a computing cloud which is originally designed for a specific operating system and custom infrastructure. A custom-built load balancer 284 distributes request and web servers handle requests. Fig. 7, ¶29- different sets of migration rules including operating system rules selected for different computing cloud platforms), and
	responsive to determining that the virtual machine has the same version of the operating system and is capable of performing the task, identifying the virtual machine as the target virtual machine (FRIES; ¶31- A set of operating system configuration rules provided for environments where the target application is built for a specific operating system (after migration, in the form of a VM guest in the cloud). Since some clouds may support only specific operating system versions so the rules might identify an operating system need and actions might involve changing the operating system, upgrading the operating system).

As per claim 3, VARMA as improved by FRIES teaches the method of claim 2, further comprising: responsive to the target virtual machine terminating executing: removing, by the virtual machine manager, the confirmation information of the virtual machine and the capabilities of the virtual machine from the data repository (FRIES; ¶19- The compute environments 128, 130 may be “expanded” by the fabric 125 according to current conditions such as load, network traffic, unexpected failures, and so on. Such expansion may involve transparently adding or removing computation resources (hardware, VMs, service instances, database instances, etc.) according to need.).

 (FRIES; ¶26- FIG. 5 shows an example migration of a target application 280 to a computing cloud. The target application 280 is a machine or host-based application originally designed for a specific operating system and custom infrastructure).

As per claim 5, VARMA discloses the method of claim 1, further comprising: responsive to determining that the computing system does not have at least one available computational resource, sending, by the virtual machine manager and to the network device, a message indicating that the computing system cannot assist the network device (VARMA; ¶35- The determination may be used to establish a minimum computing resource allocation plan. If the available resources of the system are insufficient to satisfy such a minimum computing resource allocation plan, an alert is generated to inform the client that the analysis request cannot be processed in accordance with the parameters specified in the analysis request or the desired quality of service for the request cannot be achieved. FIG. 1 includes the analytic router 10, the mapper 16, the estimator 20, the optimizer 24, and the resource provision module 26 in order to assist various functionalities of the analytic router).
Claim 9 rejected under the same reasons as claim 1.

Claim 11 rejected under the same reasons as claim 3.
Claim 12 rejected under the same reasons as claim 4.Claim 13 rejected under the same reasons as claim 5.Claim 17 rejected under the same reasons as claim 1.
Claim 18 rejected under the same reasons as claim 2.

Claims 7-8, 15-16 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 20130332935 by VARMA in view of US 20080183861 by Beverly, in view of US 20130007216 by FRIES and further in view of US 20080013551 by Scholl.
As per claim 7, the above combination however does not expressly disclose wherein the task is associated with a routing protocol executing at the network device, and wherein the routing protocol is one of open shortest path first, spanning tree protocol, border gateway protocol, intermediate system to intermediate system protocol, and virtual private local area network service.
	SCHOLL explicitly teaches the method of claim 1, wherein the task is associated with a routing protocol executing at the network device, and wherein the routing protocol is one of open shortest path first, spanning tree protocol, border gateway protocol, intermediate system to intermediate system protocol, and virtual private local area network service (SCHOLL; ¶38- a BGP relay embodiment of the present invention, a border router 25 offloads processing, (for example, BGP best-path processing) to an alternate network element (router or server) 30).
HAWK; ¶42- an information processing device configured as a processing or routing node may also have an additional interface dedicated to public Internet traffic, and specific circuitry or resources necessary to act as a VLAN trunk).
	It would have been obvious to an artisan of ordinary skills at the time of the Applicant’s invention to combine VARMA’s ideas into SCHOLL’s system in order to simplify a network's ability to set a network-wide route policy without having to worry about mis-configurations on multiple network devices in the network that results performing fewer functions and having lowered CPU utilization.

As per claim 8, VARMA as improved by SCHOLL discloses the method of claim 1, wherein at least a subset of the plurality of virtual machines is configured to execute one or more of a routing protocol, an interface control process, a management process, and a chassis process (SCHOLL; ¶40- A BGP control server 30 can feed routing policy information to a router 25. In this embodiment, the BGP control session 35 advertises routes to the router 25. In other words, the BGP control session 35 is defined as a session that will inform the router 25 of its routing policies).
Claim 15 rejected under the same reasons as claim 7.
Claim 16 rejected under the same reasons as claim 8.
Claim 20 rejected under the same reasons as claims 7-8.


Claims 6, 14 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 20130332935 by VARMA in view of US 20130238785 by HAWK, in view of US 20130007216 by FRIES and further in view of US 20090300414 by HUANG.
As per claim 6, the above combination however does not expressly disclose identifying two or more virtual machines wherein each of the two or more target virtual machines execute a same version of the operating system as the network device, and wherein each of the two or more target virtual machines are configured to assist with at least a portion of the task, the method further comprising: establishing a respective socket to each of the two or more target virtual machines, wherein the response includes respective socket connection information for each of the two or more target virtual machines.
	HUANG discloses the method of claim 1, wherein identifying the at least one virtual machine as the target virtual machine comprises identifying two or more virtual machines as two or more target virtual machines, wherein each of the two or more target virtual machines execute a same version of the operating system as the network device, and wherein each of the two or more target virtual machines are configured to assist with at least a portion of the task, the method further comprising: establishing a respective socket to each of the two or more target virtual machines, wherein the response includes respective socket connection information for each of the two or more target virtual machines (HUANG; ¶16- The same operating system and the same application program run on the virtual machines on the two virtual machine containers. During running of the application programs, the virtual machines store results of the execution of the various instructions, and store the journals of the operations of the application programs into the journal memories, ¶17- The host virtual machine of the computer system triggers a synchronization operation between the host virtual machine and the servant virtual machine by the I/O operations in the instruction queue).
	It would have been obvious to an artisan of ordinary skills at the time of the Applicant’s invention to combine VARMA’s ideas into HUANG's system in order to provide higher availability or so that the computer system can have high reliability and low failure rate during use which can significantly reduce necessary resources for the host computer to execute main task and influencing the main performance of the host computer.Claim 14 rejected under the same reasons as claim 6.
Claim 19 rejected under the same reasons as claim 6.

Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK PATEL whose telephone number is (571)272-1563.  The examiner can normally be reached on Monday - Friday (8:00 am to 5:00 pm).
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272 3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
 
/RONAK PATEL/
Examiner, Art Unit 2458

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458